Citation Nr: 0843261	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
erectile dysfunction.

4.  Entitlement to service connection for hypertension on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 26, 1968, and from November 26, 1968 to August 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2006, the veteran withdrew his request for a hearing 
before the RO.


FINDINGS OF FACT

1.  The veteran's PTSD is primarily manifested by varying 
degrees of impairment involving his affect, concentration, 
memory, abstract thinking and mood; his overall occupational 
and social impairment is mild to moderate in degree with no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  The veteran's diabetes mellitus is treated with oral 
hypoglycemic agent, insulin, restricted diet and requires 
regulation of activities, but does not result in episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month.

3.  The veteran's erectile dysfunction is manifested by 
impotency without visible deformity of the penis; he is 
currently in receipt of special monthly compensation (SMC) 
based on loss of use of a creative organ.

4.  The veteran's hypertension did not did not have its onset 
until many years after his periods of active service, is not 
shown to be etiologically related to his periods of active 
service, and was not caused or aggravated by his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2008).

2.  The criteria for a 40 percent rating, but no higher, for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.119, DC 
7913 (2008).

3.  The criteria for an increased (compensable) rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.115b, DC 7522 (2008). 

4.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may also 
be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year from discharge from 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  
38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
aspect of the claims involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Increased ratings

A.  PTSD

The veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.132.  His currently assigned 30 
percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Historically, the veteran was first seen in the VA clinical 
setting in 2002 reporting symptoms of nightmares and 
intrusive thoughts about Vietnam.  He reported being pretty 
much a loner.  His subsequent VA clinical records, and VA 
compensation and pension examination reports dated October 
2002 and August 2003, elicited additional complaints of 
hyperarousal, hypervigilance, poor energy, memory and 
concentration difficulties, decreased libido, anhedonia, 
experiencing the smells and cries of dead and wounded bodies 
(olfactory and auditory hallucinations), emotional distance 
from family members due to a controlling attitude, impatience 
and irritability with others, and sleep disturbances with 
awakening with heavy sweats.  

The veteran's mental status examinations were significant for 
deficiencies in short-term memory, concentration, social 
adjustment, social relations and insight.  His PTSD 
disability, overall, was initially described as chronic and 
severe in the clinical setting, but moderate on VA 
examination in August 2003.  Otherwise, his overall 
psychological, social, and occupational functioning was 
measured with GAF scores ranging from 47 to 60.

The veteran filed his claim for an increased rating in 
November 2004.

On VA compensation examination in June 2005, the veteran 
presented as friendly, well-oriented and in good contact with 
reality.  He was a pleasant conversationalist, and did not 
show any nervousness or depression.  The examiner had nothing 
to report from a cognitive standpoint.  The veteran ran his 
own tax reporting and filing business.  The examiner 
diagnosed PTSD, and assigned a GAF score between 65 and 70, 
providing evidence against this claim.

Thereafter, the veteran's VA clinical records include an 
August 2005 psychiatric consultation wherein he described an 
"OK" mood, and denied depression as well as suicidal or 
aggressive intent.  He slept 5-7 hours with nightmares about 
snakes in Vietnam following him.  He was performing some 
part-time (PT) tax work.  He reported similar symptoms in 
February 2006.

On VA PTSD examination in June 2006, the veteran reported 
continued problems with sleep and headaches due to lack of 
sleep.  He averaged 3-4 hours of sleep at night, waking 
several times to use the restroom.  He had nightmares once a 
week wherein he awoke frightened and disoriented.  His 
nightmares affected his ability to concentrate the next day 
on his accounting work.  He had increased Vietnam memories 
since the wars in Iraq and Afghanistan which he did not 
discuss with his family.  He described survivor guilt, 
flashbacks of Vietnam, and crying spells with feelings of 
helplessness 3 to 4 times a month.  He felt isolated and 
alienated, and thought that his problems with anger, 
controlling attitude and stubbornness had contributed to his 
prior divorce.  He felt depressed, apprehensive and hopeless 
about his deteriorating health.  He spent a lot of time alone 
because he did not trust people.  He had emotional numbing 
with increasing difficulty controlling his feelings as he 
aged.  He was hypervigilant and easily startled.  He felt 
guilty because he did not participate in social activities or 
visit friends.  He had occasional thoughts of suicide which 
crossed his mind.  

The veteran further described having a steady business and 
being able to interact with his clients.  He reported a 
"real good relationship" with his present spouse, and being 
"quite close" to two of his daughters.  He had friends 
which he socialized with, both one-on-one and with his 
spouse.  He was active in professional tax associations and 
volunteered at church.  He enjoyed watching sports, fishing, 
going to movies and traveling.  However, he had cut back on 
traveling due to health problems and loss of interest.

On mental status examination, the veteran presented as a sad, 
withdrawn and neatly groomed individual with depressed mood 
and tearful affect.  There was no evidence of delusional 
thinking, although he described benign hallucinations.  He 
reported frequent flashbacks of the odor of napalm and 
burning flesh.  He had occasional transient thoughts of 
suicidal, as well as homicidal ideation when angry, but no 
intent or plan.  He was fairly well oriented.  He went 
"blank" when trying to answer factual questions.  His 
short-term memory and concentration were poor.  His speech 
was logical and goal-directed with slow rate and soft tone.  
He reported anxiety attacks "every now and then."  He had 
feelings of depression and survivor guilt.  His reasoning was 
concrete.  He interpreted proverbs in a concrete, literal 
manner.  His judgment appeared intact.

The examiner commented that the veteran displayed significant 
problems with short-term memory, attention and concentration 
which was noteworthy given his occupation as an accountant.  
It appeared that the veteran's difficulties with 
irritability, inflexible thinking, emotional detachment and 
avoidance of conversations about his military experiences had 
caused problems in his past relationships.  His current 
spouse was understanding regarding his difficulties, but he 
generally avoided the subject of Vietnam.  The examiner 
opined that the veteran's difficulties with concentration and 
social avoidance were causing mild occupational impairment 
(providing more evidence against this claim).  

The examiner diagnosed chronic moderate PTSD, recurrent 
moderate major depressive disorder secondary to health and 
PTSD, and breathing-related sleep disorder.  The examiner 
assigned a GAF score of 55, which represented the veteran's 
level of functioning apart from his medical problems.  The 
examiner further commented that there appeared to be little 
change since the previous VA examination.

Thereafter, the veteran's VA clinical records continue to 
report a diagnosis of PTSD.  However, his VA treatment 
largely centered around treatment for his cardiovascular and 
renal disorders.

On VA examination in September 2007, the veteran reported 
experiencing nightmares 2 to 3 times per week.  He had a good 
deal of hopelessness about his situations, was severely 
depressed, and felt weak and empty.  He described his 
marriage and relations with his children as good.  He had 
some friends, and hoped to return to work when his kidney 
disorder was stabilized.  He was able to engage in a normal 
range and variety of activities of daily living (ADL's) 
without interruption of his typical daily routine.  His 
leisure activities included family outings and dinners.  He 
otherwise endorsed symptoms of anxiety, panic attacks, 
depression, insomnia, appetite disturbance, crying spells, 
anhedonia, nightmares, racing thoughts, and auditory and 
visual hallucinations.  He denied having delusions or ever 
being suicidal or homicidal.  He also denied having any 
functional impairment related to his occupation.

On mental status examination, the veteran was depressed and 
somber during the examination.  His thought processes were 
logical, coherent and relevant.  He was described as an 
articulate, verbal, well-dressed individual who was overall 
cooperative.  He exhibited good social skills.  He seemed 
intelligent and his speech was well understood.  He was well-
oriented to time, place, person and situation.  His affect 
was flat and blunted.  He exhibited no psychomotor slowing or 
agitation.  His verbal comprehension and concentration were 
good, although he complained of short-term memory impairment.  
His sensorium was very cloudy.  Psychometric testing 
demonstrated that the veteran was highly intelligent with his 
IQ score estimated at least within the superior range.  His 
Minnesota Multiphasic Personality Inventory-2 indicated some 
somatic overconcern, and his PTSD PK-scale score was 
insignificant.

The examiner diagnosed PTSD and mood disorder secondary to 
general medical condition (kidney disease and PTSD).  The 
examiner assigned a GAF score of 55 which accounted for the 
PTSD and mood disorder.  It was the examiner's opinion that 
the veteran's PTSD had not worsened since the last VA 
examination, and did not render the veteran unemployable.

The veteran last underwent VA PTSD examination in April 2008.  
At that time, the veteran reported that some of his PTSD 
symptoms had remitted as his medical problems became more 
prominent.  He no longer had dreams of Vietnam, his 
flashbacks had decreased in frequency to about once a month, 
and he less often felt distressed from Vietnam memories.  He 
continued to manifest constant symptoms of avoidance 
behaviors and hypervigilance.  He worked part-time as a tax 
preparer limited due to undergoing dialysis three times a 
week.  He could not handle the stress of complicated cases.  
Overall, the examiner described the veteran as experiencing a 
mild degree of occupational impairment secondary to PTSD 
symptoms.

With respect to social functioning and social relations, the 
veteran described his relationship with his wife as very good 
and his three children as good.  He sometimes had friends 
over, and attended church as a fairly regular basis.  He 
spent his leisure time watching television, reading and 
watching sports.  He described himself as rather cautious in 
interpersonal relations as he had difficulty developing trust 
in other, which made him more withdrawn and more of a loner 
than he might otherwise be.  He did not socialize with other 
veterans, and had a short patience at times.  Overall, the 
examiner described the veteran as experiencing a mild degree 
of social impairment secondary to PTSD symptoms, providing 
more evidence against this claim.

On mental status examination, the veteran arrived on time and 
was dressed casually and appropriately.  His grooming and 
hygiene were very good.  His psychomotor activity was mildly 
reduced.  He made good eye contact and was very articulate.  
His manner of interaction was straightforward, cooperative 
and very pleasant.  His speech and communication were normal 
in rate, rhythm, tone and volume.  His thought processes were 
clear, logical, goal-directed and coherent.  His thought 
content was relevant and appropriate.  His behavior was fully 
appropriate.  There was no history of delusions, but he did 
report a history of auditory hallucinations which no longer 
occurred.  He reported his mood as "less patient than before 
and depression that comes and goes."  He denied suicidal and 
homicidal ideation.

The examiner commented that the veteran was oriented in all 
spheres.  However, the veteran showed some deficits in 
general fund of information, remote and short-term memory, 
and concrete abstract reasoning.  His attention and 
concentration were poor.  His psychological insight was 
average, and his social judgment was good.  Although the 
veteran exhibited some deficits in cognitive functioning, he 
appeared able to effectively work as a tax preparer.  It did 
not appear that his thought processes or communication 
negatively affected his occupational functioning.  In terms 
of social functioning, the veteran did not appear to be 
suffering any deficits due to thought processes, but his 
communication style reflected caution and some mistrust of 
others that probably made him more withdrawn and isolated 
than the typical person.  Notably, the veteran did not 
contend that his psychiatric symptoms limited his ADL's.

Overall, the examiner diagnosed mild to moderate chronic 
PTSD, and depressive disorder not otherwise specified (NOS) 
secondary to medical issues and PTSD.  The examiner assigned 
a GAF score of 60, indicating that the veteran had not 
experienced a worsening of PTSD since his last examination.  
While the veteran's symptoms appeared to have improved, the 
examiner cautioned that the veteran was preoccupied with 
other medical issues and it was possible that the veteran's 
PTSD could increase in severity should his medical health 
improve.

Applying the rating schedule criteria to the facts of this 
case, the Board finds that a rating greater than 30 percent 
for PTSD under DC 9411 has not been met for any time during 
the appeal period.  In this respect, the probative lay and 
medical evidence of record demonstrates that the veteran's 
PTSD is primarily manifested by varying degrees of impairment 
involving his affect, concentration, memory, abstract 
thinking and mood; his overall occupational and social 
impairment is mild to moderate in degree with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

For example, the VA clinical records and VA examination 
reports cited above clearly show that the veteran's PTSD has, 
at times, resulted in varying degrees of impairment involving 
his affect, concentration, memory, abstract thinking and 
mood.  In fact, his short-term memory, attention, 
concentration have been described as poor.  He has also 
reported varying degrees of panic attacks, nightmares, sleep 
difficulties, intrusive recollections, olfactory and auditory 
hallucinations, hypervigilance, hyperarousal, isolation, 
anger, depression, hopelessness, emotional numbing, distrust, 
survivor guilt, irritability, inflexible thinking, avoidance 
behavior, social withdrawal, and transient thoughts of 
suicide or homicide, providing the basis for the current 
evaluation.

On the other hand, the veteran demonstrates no deficits 
pertaining to hygiene and speech.  He has no history of 
delusional thinking.  He demonstrates a superior intellect 
and, despite his PTSD disability, continues to be mentally 
capable of maintaining his tax preparation business work 
(although hampered by physical disability) and participate in 
professional organizations.  While the veteran's PTSD makes 
the veteran more withdrawn than he might otherwise be, the 
veteran has nonetheless maintained good familial relations, 
socializes with friends in a one-on-one manner, and regularly 
attends and volunteers at church.

Importantly, the opinions offered by the VA examiners in June 
2005, June 2006, September 2007 and April 2008 have medically 
described the veteran's overall psychological, social and 
industrial impairment due to PTSD, as well as his secondary 
mood disorder, as resulting in no more than a mild to 
moderate degree of social and industrial impairment, which is 
further demonstrated by GAF scores ranging from 55 to 70.

In fact, the veteran himself has stated that his PTSD 
symptoms have not significantly interfered with his current 
industrial capacity, and reports no more than moderate 
interference with his current social relations. 

Based on the above, the preponderance of the evidence is 
against the veteran's claim for a rating higher than 30 
percent for PTSD.  The Board does not find evidence that the 
veteran's PTSD evaluation should be any different for any 
separate period based on the facts found during the whole 
appeal period.  VA examiners have stated that the veteran has 
shown no worsening of his symptoms during the appeal period.  
Hence, his claim must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In arriving at this conclusion, the Board notes that no 
distinction has been made from the symptoms attributable to 
the veteran's service connected PTSD and his diagnosed mood 
disorder/major depressive disorder, as the latter disorders 
have been medically related to service-connected PTSD and 
service-connected physical disabilities.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

B.  Diabetes mellitus

As provided by the VA Schedule for Rating Disabilities, the 
veteran's currently assigned 20 percent rating for diabetes 
mellitus contemplates the need for insulin and a restricted 
diet or an oral hypoglycemic agent and a restricted diet.  
38 C.F.R. § 4.119, DC 7913.

Important for this issue, a rating of 40 percent is assigned 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities.  A rating of 60 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note 1 following DC 7913.  
When diabetes mellitus has been conclusively diagnosed, a 
request for a glucose tolerance test solely for rating 
purposes should not be requested.  38 C.F.R. § 4.119, Note 2 
following DC 7913.  

It is well established by the record that the veteran takes 
an oral hypoglycemic agent as well as insulin, and is to 
adhere to a restricted diet, to treat his diabetes mellitus.  
The severity of his diabetes mellitus disability, overall, is 
recognized by the separate awards of compensation assigned 
for complications involving chronic renal insufficiency, 
coronary artery disease, diabetic retinopathy with early 
cataracts, and peripheral neuropathy of the right and lower 
extremities.  He has also been awarded SMC stemming from the 
complication of erectile dysfunction.  None of these separate 
claims can provide a basis to increase the evaluation of this 
claim.

The question presented for a higher 40 percent rating under 
DC 7913 is limited to whether the veteran's diabetes mellitus 
itself requires restriction of occupational and recreational 
activities.  The Court has held that medical evidence is 
required to show that occupational and recreational 
activities have been restricted for purposes of DC 7913.  
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  

In this case, the evidence includes an April 2008 VA diabetes 
mellitus examination indicating "Yes" for restriction of 
activity on account of diabetes.  The examiner explained that 
the veteran has restriction of activity on account of the 
need for dialysis (due to service-connected chronic renal 
insufficiency) and diabetes.  The examiner also stated that 
the veteran has weakness in association with his renal 
problems and "also diabetes."  However, the examiner also 
explained that the veteran's diabetic nephropathy with end 
stage renal disease was thought to be a restricting factor 
due to the large time commitment required for dialysis.

Although not a model of clarity, the April 2008 VA examiner 
did identify diabetes mellitus and its resulting weakness as 
a factor restricting the veteran's activities.  Resolving 
doubt in favor of the veteran, the Board finds that the 
veteran's diabetes mellitus medically requires restriction of 
occupational and recreational activities.  Therefore, the 
criteria for a 40 percent rating have been met.

The remaining question is whether a rating in excess of 40 
percent is warranted for any other time during the appeal 
period.  While the veteran has required multiple 
hospitalizations to treat complications of his diabetes 
mellitus, it is not shown that any of these hospitalizations 
were due to episodes of ketoacidosis or hypoglycemic 
reactions.  Furthermore, the veteran's clinical records do 
not show bi-monthly visits to his diabetic care provider to 
monitor his diabetes mellitus.  There is no allegation from 
the veteran that either of these criteria has been met.  
Accordingly, the criteria for a rating in excess of 40 
percent under DC 7913 have not been met.  The benefit of the 
doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

C.  Erectile dysfunction

The veteran's seeks a compensable schedular rating for 
erectile dysfunction.  Erectile dysfunction is not listed in 
the Rating Schedule; however, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27. 

The only diagnostic code specifically addressing erectile 
dysfunction is DC 7522.  The Board can find no other 
diagnostic code that would be more appropriate in rating the 
veteran's disability.

DC 7522 provides that deformity of the penis with loss of 
erectile power is rated 20 percent disabling, and the 
adjudicator is to review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  
Thus, two distinct criteria are required for a compensable 
rating:  (1) loss of erectile power; and (2) deformity of the 
penis.  In every instance where the schedule does not provide 
a zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

The veteran is in receipt of SMC, under 38 U.S.C.A. § 1114(k) 
for loss of use of a creative organ.  Thus, he receives 
compensation for loss of erectile power.

However, there is no competent evidence of record that the 
veteran manifests penile deformity.  For example, the most 
recent VA examination in April 2008 described the veteran's 
external genitalia as normal.  There is no competent medical 
evidence, or lay description, of any penile deformity.  As 
such, the criteria for a 20 percent rating under DC 7522 have 
not been met.

Thus, beyond the award of SMC based on loss of use of a 
creative organ, the Board can find no basis in VA law and 
regulation to provide the veteran any further compensation 
for his erectile dysfunction.  There is no doubt of material 
fact to be resolved in his favor.  38 U.S.C.A. § 5107.

D.  Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities have on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's disabilities at issue are 
encompassed in the schedular ratings assigned.  In this 
respect, the veteran's disabilities at issue do not meet the 
criteria for the maximum available ratings, and do not 
demonstrate any aspects of disability not squarely addressed 
in the criteria supporting the current ratings.  Notably, the 
RO has separately rated all claimed complications stemming 
from the veteran's service connected diabetes mellitus.

As the assigned schedular evaluations are deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Service connection

The veteran served on active duty from October 1965 to 
October 26, 1968, and from November 26, 1968 to August 1971.  
His service medical records (SMRs) for these periods of 
active service showed no signs of hypertension.  See, e.g., 
38 C.F.R. § 4.104, DC 7101, NOTE 1 (hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days; the term 
hypertension means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.)  

Overall, the Board must find that the veteran's SMRs provide 
highly probative evidence against this claim.

Post-service, it is significant that the veteran was first 
diagnosed and treated for hypertension in 1994.  Notably, the 
medical evidence of record within the first post-service 
year, consisting of a March 1981 Agent Orange examination and 
a November 1981 VA examination, did not reflect the 
manifestation of hypertension to a compensable degree.  See 
38 C.F.R. § 4.104, DC 7101, NOTE 1 (a 10 percent rating 
requires diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; history of 
diastolic pressure predominantly 100 or more which is 
controlled by continuous medication).  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

As hypertension was not shown to have manifested within one 
year from service, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) do not apply.

Importantly, there is no competent medical evidence 
suggesting that the veteran's hypertension first manifested 
in service and/or is causally related to an event during 
service.  

As such, the post-service medical records, as a whole, 
provide highly probative evidence against his claim for 
service connection of direct and presumptive bases.

The crux of the veteran's allegation is that his hypertension 
has been caused and/or aggravated by service connected 
disability.  The record reflects that the veteran's diabetes 
mellitus was also diagnosed in 1994, several months after 
being diagnosed and treated with hypertension.  

The Board has carefully reviewed the record, and finds no 
competent medical evidence suggesting that this veteran's 
hypertension has been caused or aggravated by a service-
connected disability.

To the contrary, VA examiners in August 2003 and June 2005 
opined that the veteran had essential hypertension unrelated 
to diabetes.  In June 2006, a VA examiner opined that the 
veteran's hypertension was less likely than not secondary to 
PTSD, had not increased in severity due to PTSD, and was more 
likely than not essential hypertension unrelated to diabetes 
mellitus.  Thus, the only medical opinions of record provide 
highly probative evidence against the claim.

The Board acknowledges the veteran's well-intentioned beliefs 
that his hypertension is caused or aggravated by service-
connected disability.  However, as a lay person, the veteran 
is not competent to speak to the issue of incurrence, 
aggravation or etiology of a hypertension disability.  See 
Mallik v. Brown, 5 Vet. App. 345 (1993); Espirutu, 2 Vet. 
App. at 494.  

The Board also acknowledges the veteran's September 2008 
submission of a copy of a VA examination report, for another 
veteran, which noted that medical literature unequivocally 
validates PTSD as a cause and single risk factor for 
hypertension.  However, the issue in this case is not whether 
PTSD may potentially cause or aggravate hypertension, but 
whether this particular veteran's hypertension was caused or 
aggravated by his service-connected PTSD.  The probative 
value of this document, therefore, is limited as it is not 
based upon the actual facts of this case.  See generally 
Sacks v. West, 11 Vet. App. 314 (1998) (a generic medical 
treatise evidence that does not specifically opine to the 
particular facts of the appellant's case holds little 
probative value).

The Board finds that the probative value of this document is 
far outweighed by the opinions of VA examiners who have 
determined the veteran manifests essential hypertension which 
has not been caused or increased in severity as a result of 
his service-connected PTSD.  These opinions are based upon 
review of the claims folder as well as application of known 
medical principles.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for hypertension on 
direct, presumptive and secondary bases.  38 U.S.C.A. 
§ 5107(b).  The evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor. The 
appeal, therefore, is denied.

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in May 2005 advised the veteran 
of the types of evidence and/or information deemed necessary 
to substantiate his increased rating and service connection 
claims, the relative duties on the part of himself and VA in 
developing his claims, and for him to submit any evidence in 
his possession relevant to his claims.  In particular, he was 
advised to submit evidence showing that his service connected 
disabilities worsened, and informed that an increase in his 
SMC for loss of use of a creative organ was not allowable 
under VA regulation.  He was further advised how to establish 
service connection for hypertension on direct, presumptive 
and secondary bases, including an advisement that "[m]edical 
records or medical opinions" were required to establish a 
causal relationship.

A post-adjudicatory RO letter in June 2008 advised the 
veteran that his disability ratings were determined by a 
schedule for evaluating disabilities published at title 38 
Code of Federal Regulations, Part 4.  He was informed that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Examples of evidence 
to be considered included information about on-going 
treatment records, including VA or other Federal treatment 
records, he had not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  He was advised of the 
applicable DC criteria for evaluating his increased rating 
claims, and of the criteria for establishing an effective 
date of award.

With respect to the claims on appeal, the RO's May 2005 and 
June 2008 letters substantially complied with the VCAA notice 
content requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-
Flores, 22 Vet. App. 37, 48 (2008).  Any timing deficiencies 
were cured with readjudication of the claims in the June 2008 
supplemental statement of the case.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
SMRs, his VA clinical records, and all available private 
medical records for which the veteran has identified and 
authorized VA to obtain on his behalf.

The veteran was afforded multiple VA examinations to evaluate 
the nature and severity of PTSD and diabetes complications 
during the appeal period, the last examinations being 
conducted in April 2008.  As there is no lay or medical 
evidence suggesting an increased severity of symptoms of his 
PTSD, diabetes or erectile dysfunction since the last VA 
examinations to the extent of suggesting the possibility of 
an increased rating under the applicable rating criteria, 
there is no duty to provide further medical examination on 
these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

The RO has also obtained opinion concerning whether the 
veteran's hypertension has been caused and/or aggravated by 
his service-connected diabetes mellitus and PTSD, as claimed.  
As there is no evidence suggesting or indicating the onset of 
hypertension in service or within one year from service, or 
persistent or recurrent symptoms since service, there is no 
basis to obtain opinion regarding service connection for 
hypertension on direct and presumptive service connection 
bases.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An increased rating for PTSD is denied.

A 40 percent rating, but no higher, for diabetes mellitus is 
granted.

An increased (compensable) rating for erectile dysfunction is 
denied.

Service connection for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


